                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

EZEQUIEL OLIVARES ABARCA,
ALFREDO ALESNA, JR., DAVID CAGLE,
STEPHEN L. DAVIS, FRANK EADS, and                        8:14CV319
KENNETH J. SURMAN, individually and on
behalf of all those similarly situated,
                       Plaintiffs,
        v.                                        FIRST AMENDED STIPULATED
                                                      PROTECTIVE ORDER
WERNER ENTERPRISES, INC.; DRIVERS
MANAGEMENT, LLC; and DOES 1-100
inclusive,

                    Defendants,


WILLIAM SMITH, on behalf of himself, all
others similarly situated, and on behalf of the          8:15CV287
general public,

                       Plaintiff,                 FIRST AMENDED STIPULATED
       v.                                             PROTECTIVE ORDER

WERNER ENTERPRISES, INC., d/b/a
C.L. WERNER, INC., a corporation; and
DOES 1-100, inclusive,

                       Defendants.


BRIAN VESTER and JOEL MORALES,
individually and on behalf of all others                 8:17CV145
similarly situated,

                       Plaintiffs,
        v.                                        FIRST AMENDED STIPULATED
                                                      PROTECTIVE ORDER
WERNER ENTERPRISES, INC., and
DRIVERS MANAGEMENT, LLC,

                    Defendants.
       Upon the stipulation of the parties, and the Court’s acceptance of the same,

       IT IS ORDERED that the Joint Motion for First Amended Stipulated Protective Order

(Filing No. 240 in the Lead Case, et al) is granted and a Protective Order entered as follows:

       1.      Nondisclosure of Confidential Documents

       (a)     "Document" means, without limiting its generality, any physical thing containing

information or any written, recorded, graphic or other matter, whether produced, printed,

reproduced, or stored on paper, cards, tapes, disks, belts, charges, film, computer storage devices

or any other medium, including but not limited to all documents necessary to the comprehension

or understandings of any designated document, such as computer code or metadata, and includes

but is not limited to originals, drafts, redrafts and each separate copy of each document.

       (b)     Except with prior written consent of the party designating a document to be

protected from disclosure or as set forth in Paragraph 2 below, no document designated as

CONFIDENTIAL may be disclosed to any person or entity. A party who produces material may

designate it as CONFIDENTIAL when the party in good faith believes it contains proprietary

information, trade secrets, privileged information, or nonpublic technical, financial, personal or

business information. A document designated as CONFIDENTIAL means any document which

bears the legend CONFIDENTIAL or, if it is not feasible to label the document, which the

producing party indicates via cover letter or otherwise at the time of production is being produced

as CONFIDENTIAL.

       (c)     Except with prior written consent of the party designating a document to be

protected from disclosure or as set forth in Paragraph 3 below, no document designated as

CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY may be disclosed to any person or entity.

A party who produces material may designate it as CONFIDENTIAL - FOR ATTORNEY'S EYES



                                                 2
ONLY when the party in good faith believes it contains highly sensitive proprietary information,

trade secrets, privileged information, or nonpublic technical, financial, personal or business

information. A document designated as CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY

means any document which bears the legend CONFIDENTIAL - FOR ATTORNEY'S EYES

ONLY or, if it is not feasible to label the document, which the producing party indicates via cover

letter or otherwise at the time of production is being produced as CONFIDENTIAL - FOR

ATTORNEY'S EYES ONLY.

       (d)      A party receiving from another party any document that has been designated as

CONFIDENTIAL or CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY may object in

writing to the designation and must state the reasons for such objection with respect to each item.

The parties shall then meet and confer in good faith regarding the designation. If the parties are

unable to come to an agreement regarding the designation, the party challenging the designation

shall be obligated to file a motion with the Court challenging such designation.

       (e)      This Stipulated Protective Order shall be without prejudice to the right of any party

to: bring before the Court at any time the question of whether any information or documents are

confidential; object to the production of any information or documents it reasonably considers not

subject to discovery or object to their use at trial; and/or apply to or move the Court for an order

compelling production of information or documents or modifying this Stipulated Protective Order.

       2.       Permissible Disclosures of CONFIDENTIAL Documents

       Notwithstanding paragraph 1, documents designated as CONFIDENTIAL may be

disclosed to:

       (a)      the parties and their legal counsel in these proceedings;




                                                  3
       (b)     partners, associates, secretaries, paralegal assistants, and employees of such

counsel to the extent reasonably necessary to render professional services in the litigation;

       (c)     persons with prior knowledge of the documents designated as CONFIDENTIAL

and confidential information contained therein;

       (d)     experts who will be providing professional opinions based upon a review of the

CONFIDENTIAL information;

       (e)     court officials involved in this litigation, including court reporters; and

       (f)     any person designated by the Court in the interest of justice, upon such terms as the

Court may deem proper.

       (g)     any other individual who has been advised of the contents of this Protective Order

and has signed a non-disclosure agreement in the form of Exhibit "A." Insofar as disclosure of

CONFIDENTIAL information to Professional Vendors, meaning persons or entities that provide

litigation support services (e.g. photocopying, videotaping, translating, preparing exhibits or

demonstrations, and organizing, storing, or retrieving data in any form or medium) and their

employees and subcontractors, it shall suffice that an authorized representative of the Professional

Vendor signs Exhibit “A.”.

       3.      Permissible Disclosure of CONFIDENTIAL - FOR ATTORNEY'S EYES
               ONLY Documents.

       Documents designated as CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY may

only be disclosed to (a) counsel for the parties; (b) partners, associates, secretaries, paralegal

assistants, and employees of such counsel, to the extent reasonably necessary to render

professional services in the litigation; (c) persons with prior knowledge of the documents

designated as CONFIDENTIAL – FOR ATTORNEY’S EYES ONLY and confidential

information contained therein; (d) experts who will be providing professional opinions based upon


                                                  4
a review of the CONFIDENTIAL – FOR ATTORENY’S EYES ONLY information; (e) court

officials involved in this litigation, including court reporters; (f) any person designated by the

Court in the interest of justice, upon such terms as the Court may deem proper; and (g) Professional

Vendors, meaning persons or entities that provide litigation support services (e.g. photocopying,

videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

retrieving data in any form or medium) and their employees and subcontractors. A party wishing

to disclose documents designated as CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY to

any other person or entity must first obtain prior written consent from the producing party or the

Court.

         4.    Securing Confidential Documents and Information.

         Counsel for the parties must keep all documents designated as CONFIDENTIAL and all

documents designated as CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY which are

received under this Stipulated Protective Order in a secure area. Prior to receiving any document

designated as CONFIDENTIAL, Plaintiff or any person identified in Paragraph 2(d) or 2(g) shall

be provided with a copy of this Stipulated Protective Order and agree to be bound by its terms, and

shall certify such agreement by signing a document of the form set forth as Exhibit “A” to this

Stipulated Protective Order. Prior to receiving any document designated as CONFIDENTIAL –

FOR ATTORNEY’S EYES ONLY, any person identified in Paragraph 3(d) and a person

representing any Professional Vendor identified in Paragraph 3(g) shall be provided with a copy

of this Stipulated Protective Order and agree to be bound by its terms, and shall certify such

agreement by signing a document of the form set forth as Exhibit “A” to this Stipulated Protective

Order. Such persons provided CONFIDENTIAL information shall return all CONFIDENTIAL

information to Counsel upon termination of this litigation. Counsel making disclosure to any



                                                 5
person described herein shall retain the original executed copy of the certificate until final

resolution of this litigation. Prior to receiving any document designated as CONFIDENTIAL -

FOR ATTORNEY'S EYES ONLY, and after written consent to such production has been obtained

from the producing party or Court, any person other than those identified in Paragraph 3 shall be

provided with a copy of this Stipulated Protective Order and agree to be bound by its terms, and

shall certify such agreement by signing a document of the form set forth as Exhibit “A” to this

Stipulated Protective Order. Such persons provided CONFIDENTIAL - FOR ATTORNEY'S

EYES ONLY information shall return all CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY

information to Counsel upon termination of this litigation. Counsel making disclosure to any

person described herein shall retain the original executed copy of the certificate until final

resolution of this litigation.

        5.      Confidential Documents and Information in Depositions.

        (a)     A deponent may during a deposition be shown and examined about documents

designated as CONFIDENTIAL and CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY or

confidential information contained therein only if the deponent is one of the persons or entities

designated in Paragraph 2 or in compliance with the provisions of Paragraph 2 and/or Paragraph

3, as applicable. Deponents shall not retain or copy portions of the transcript of their depositions

that contain confidential information not provided by them or the entities they represent. A

deponent who is not a party or a representative of a party shall be furnished a copy of this Order

before being examined or asked to produce documents potentially subject to this Order.

        (b)     Parties (and deponents) may, within 30 days after receiving a deposition transcript,

designate pages of the transcript (and exhibits thereto) as CONFIDENTIAL or CONFIDENTIAL

- FOR ATTORNEY'S EYES ONLY by underlining the portions of the pages that are confidential



                                                 6
and marking such pages with one of the following legends, as applicable: (i) CONFIDENTIAL

or (ii) CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY. Until the expiration of the 30-day

period, the entire deposition will be treated as CONFIDENTIAL pursuant to this Order. If no

party or deponent timely designates information or testimony in a deposition as CONFIDENTIAL

or CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY, then none of the transcript or its

exhibits will be treated as material protected by this Order.

       6.      Filing.

       If information or documents designated as CONFIDENTIAL or CONFIDENTIAL - FOR

ATTORNEY'S EYES ONLY are included in any pleading or other document to be filed with the

Court, they shall be labeled CONFIDENTIAL or CONFIDENTIAL - FOR ATTORNEY'S EYES

ONLY and filed under seal or otherwise submitted in accordance with the Court’s rules. Any party

claiming confidentiality with respect to the information or documents may file a motion to seal the

records.

       7.      Inadvertent Disclosure.

       (a)     If a party, through inadvertence, produces any information or documents without

labeling or marking or otherwise designating it as CONFIDENTIAL or CONFIDENTIAL - FOR

ATTORNEY'S EYES ONLY in accordance with the provisions of this Order, the producing party

may give written notice to the receiving party that the document or thing produced is deemed

confidential and should be treated as such in accordance with the provisions of this Order. The

receiving party must treat such documents and things as confidential from the date such notice is

received. Disclosure, prior to the receipt of such notice, to persons not authorized to receive

confidential information shall not be deemed to be a violation of this Order.




                                                  7
       (b)     If a party, through inadvertence, produces any document or information that it

believes is immune from discovery pursuant to an attorney/client privilege or the work product

privilege, such production shall not be deemed a waiver of any privilege, and the producing party

may give written notice to the receiving party that the document or information produced is

deemed privileged and that return of the document or information is requested. Upon receipt of

such written notice, the receiving party shall immediately gather the original and all copies of the

document or information of which the receiving party is aware and shall immediately return the

original and all such copies to the producing party. The return of the document(s) and/or

information to the producing party shall not preclude the receiving party from later moving the

Court to compel production of the returned documents and/or information.

       8.      Use.

       (a)     Persons or entities obtaining access to documents designated as CONFIDENTIAL

or documents designated as CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY and

confidential information contained therein under this Order shall use the information only for

preparation and trial of this litigation (including appeals and retrial), and shall not use such

information for any other purpose, including business, governmental, commercial, administrative,

or judicial proceedings.

       (b)     If another court, administrative agency, tribunal, person, or entity subpoenas or

orders production of information or documents designated as CONFIDENTIAL or

CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY that a party has obtained pursuant to this

Order, that party shall promptly notify the producing party of the subpoena or production order.

Such notice must be provided in sufficient time to give the producing party, if possible, the

opportunity to participate in quashing, modifying, or otherwise responding to any compulsory



                                                 8
process in an appropriate and timely manner. Upon the filing by the producing party of a motion

to quash or for protective order, the subpoenaed party shall withhold production of documents

during the pendency of the motion, unless required by law (or court order) not to withhold

production.

       9.       Non-Termination.

       The provisions of this Order shall survive the termination of this action and continue in full

force and effect until further order of this Court. Within 60 days after final conclusion of all aspects

of this litigation, documents designated as CONFIDENTIAL, documents designated as

CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY, or documents containing confidential

information, and all copies of same, shall be returned upon written request to the party or person

that produced such documents, or, at the option of the producer, destroyed, except that counsel

may retain one copy of all such documents as part of a permanent litigation file that is otherwise

subject to the confidentiality restrictions set forth herein and the foregoing shall not be construed

as creating any obligation to disclose documents protected by the attorney-client privilege or

subject to the attorney work produce rule.

       10.      Modification.

       Nothing in this Stipulation and Protective Order shall prevent any party or other person

from seeking modification of this Stipulated Protective Order or from objecting to discovery that

it believes to be otherwise improper.

       11.      Matters of Public Record.

       This Stipulated Protective Order shall not apply to any document or materials obtained by

counsel which that counsel can demonstrate:

       (a)      were already a matter of public record before its receipt by discovery; or



                                                   9
       (b)     became a matter of public record after discovery without fault, negligence or a

violation of this Stipulated Protective Order.


       IT IS SO ORDERED.

       Dated this 1st day of May, 2019.


                                                 BY THE COURT:

                                                 s/ Michael D. Nelson
                                                 United States Magistrate Judge




                                                   10
                                    EXHIBIT "A"
                             NONDISCLOSURE AGREEMENT

        The undersigned, _________________________________(print or type name of person)
hereby acknowledges that he or she received a copy of the First Amended Stipulated Protective
Order entered into in the consolidated cases entitled Abarca, et. al v. Werner Enterprises, Inc.,
Smith v. Werner Enterprises, Inc., and Vester v. Werner Enterprises, Inc., has read the Stipulated
Protective Order, agrees to be bound by all the provisions thereof, and hereby submits to the
jurisdiction of the United States District Court for the District of Nebraska for the purpose of
enforcement of the terms of the Stipulated Protective Order and the punishment of violations
thereof.




Dated: __________________________

________________________________

[Signature]

________________________________

________________________________

[Address]




                                               11
